DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-7, 9-12, 14-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in regards to the claims, the cited prior art fails teach in addition to the encapsulation/decapsulation as claimed, prior to receiving the first CAN bus message sent by the diagnostic device: obtaining vehicle type information of the target vehicle; configuring a CAN bus termination resistor according to CAN bus configuration information corresponding to the vehicle type information; and performing a CAN bus connection with the diagnostic device.
Prior art Brouwer et al. (US Publication 2016/0179737 A1) teaches, with respect to figure 2, in step 208, the bus connector that is configured in the first termination configuration with the configurable first termination resistor pin electrically connected to the CAN high wire or conductor of the CAN bus and the configurable second termination resistor pin electrically connected to the C AN low wire or conductor of the CAN bus. The first and second termination resistors are then respectively connected to the CAN high wire and CAN low wire of the CAN bus to terminate the bus (see paragraph 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466